Title: To George Washington from Brigadier General Charles Scott, 13 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 13th 1778 12 oClock
          
          Your Excellencys letter inclosing a Warrant For the Execution of Elisha Smith, was this day handed me by a Deputy Qr Master from Fish Kills. the Day being past which the Warrant point[s] out for His Execution, before it reached me, I am at a loss To know how to proceed. Fearfull I may commit a Blunder wish to have Your Excellencys farther instructions Respecting the matter.
          Being sensable of the inattention of the expresses posted on the roads immediatly Upon the Rect of Your Excellencys letter informing Me of Your return to Fredricksburg, I dispatched An officer with four of the Best Men we could Git from the Brigade of horse, for Expresses with orders to keep one Horse Constantly Saddled and in perfect readiness To move with any Dispatches Ither from Head Qrs To me, or from me to Your Excellency. and so soon as he had posted them to Make known at Head Qrs the Stages, and then Return by way of Peaks kills and Bring in with him those Hors men posted on that Road, I shall make more particular inquiery about the Delay of the letter Inclosing the warrant and if the Delinquent can be discoverd he Shall be Punished with the utmost Severity.
          Inclosd Your Excellency will receive a letter of Colo. Armands Giving an Acct of his Surprizing one of the enemys Picquits. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        